 



Exhibit 10.1
Execution Version
OMNIBUS AMENDMENT NO. 2
     This Omnibus Amendment No. 2 (this “Amendment”), dated as of September 8,
2006, among OPTION ONE OWNER TRUST 2002-3, a Delaware statutory trust, UBS REAL
ESTATE SECURITIES INC. (f/k/a UBS Warburg Real Estate Securities Inc.), a
Delaware corporation, and OPTION ONE MORTGAGE CORPORATION, a California
corporation, amends the following agreements (the “Amended Agreements”):
(A) AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, dated as of March 18, 2005,
among Option One Owner Trust 2002-3 (the “Company”), UBS Real Estate Securities
Inc. (the “Note Purchaser”), and Option One Mortgage Corporation (“OOMC”, or the
“Loan Originator”) (the “Note Purchase Agreement”); and
(B) PRICING SIDE LETTER, dated as of March 18, 2005, among the Company, the Note
Purchaser and the Loan Originator (the “Pricing Side Letter”).
     This Amendment shall constitute Amendment No. 2 to the Note Purchase
Agreement and Amendment No. 2 to the Pricing Side Letter.

A.   Amendment to the Note Purchase Agreement

1.   The definition of “Commitment Term” in Section 1.1 of the Note Purchase
Agreement is hereby deleted in its entirety and replaced with the following:

“‘Commitment Term’” shall mean that period of time commencing on September 9,
2006 and continuing until the earlier of (i) October 10, 2006 (or, if
applicable, such later date as may be in effect from time to time pursuant to
Section 2.10(d)), and (ii) the date upon which the Obligations are declared to
be, or become, due and payable in full in accordance with Article X.”

B.   Amendment to the Pricing Side Letter

1.   Section 2 of the Pricing Side Letter is hereby deleted in its entirety and
replaced with the following:

“Section 2 — Minimum Usage
The Company and OOMC hereby acknowledge that the Note Purchaser is entering into
this facility with the understanding that the Note Purchaser expects to receive
at least $546,978.74 (the “Minimum Usage Fee”) in spread (“spread” being the
cumulative dollar amount of that portion of the Note interest represented by the
Margin) during the Commitment Term (i.e., on or prior to October 10, 2006). If,
by the end of the Commitment Term, the total spread paid to the Note Purchaser
is less than the Minimum

 



--------------------------------------------------------------------------------



 



Usage Fee, then the Company and OOMC, jointly and severally, shall pay to the
Note Purchaser, on the last day of the Commitment Term, an amount equal to such
shortfall.”

C.   General Provisions

1.   Defined Terms. Unless defined in this Amendment, capitalized terms used in
this Amendment shall have the meaning given such terms in the Amended
Agreements.   2.   Expenses. The Loan Originator agrees to pay and reimburse the
Note Purchaser for all of the reasonable out-of pocket costs and expenses
incurred by the Note Purchaser in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and disbursements of Dewey Ballantine LLP, counsel to the Note Purchaser.   3.  
Liability. It is expressly understood and agreed by the parties that (a) this
Amendment is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee, in the exercise of the
powers and authority conferred and vested in it, pursuant to the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Company is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose of binding the Company with respect thereto,
(c) nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, to perform any covenant
either expressly or impliedly contained herein, and the right to claim any and
all such liability, if any, being expressly waived by the parties hereto and by
any person claiming by, through or under the parties hereto, and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Company or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Company hereunder or under any other related documents.
Nothing expressed or implied in the preceding sentence, however, shall alter the
terms and conditions of Section 7.1 of the Trust Agreement.   4.   Condition to
Effectiveness. As a condition to the effectiveness of this Amendment, the Note
Purchaser shall have given its consent.   5.   Effect of Amendment. Upon the
execution of this Amendment and the attached consent of Note Purchaser, the
Amended Agreements shall be modified and amended in accordance herewith and the
respective rights, limitations, obligations, duties, liabilities and immunities
of each party to the Amended Agreements shall hereafter be determined, exercised
and enforced subject in all respects to such modifications and amendments, and
all the terms and conditions of this Amendment shall be part of the terms and
conditions of the Amended Agreement for any and all purposes as of the date
first set forth above. The Amended Agreements, as amended hereby, are hereby
ratified and confirmed in all respects.

2



--------------------------------------------------------------------------------



 



6.   The Amended Agreements in Full Force and Effect as Amended. Except as
specifically amended hereby, all the terms and conditions of the Amended
Agreements shall remain in full force and effect and, except as expressly
provided herein, the effectiveness of this Amendment shall not operate as, or
constitute a waiver or modification of, any right, power or remedy of any party
to the Amended Agreements. All references to the Amended Agreements in any other
document or instrument shall be deemed to mean the Amended Agreements as amended
by this Amendment.   7.   Counterparts. This Amendment may be executed by the
parties in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement. This
Amendment shall become effective when counterparts hereof executed on behalf of
such party shall have been received.   8.   Governing Law. This Amendment shall
be construed in accordance with and governed by the laws of the State of New
York applicable to agreements made and to be performed therein.

[Remainder of page left intentionally blank.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective officers, effective as of the day and year
first above written.

                  OPTION ONE OWNER TRUST 2002-3,     as the Company
 
                By: WILMINGTON TRUST COMPANY,     not in its individual capacity
but solely as Owner Trustee
 
           
 
  By:   /s/ Mary Kay Pupillo    
 
           
 
      Name: Mary Kay Pupillo    
 
      Title: Assistant Vice President    
 
                UBS REAL ESTATE SECURITIES INC.,     as the Note Purchaser
 
           
 
  By:   /s/ Robert Carpenter    
 
           
 
      Name: Robert Carpenter    
 
      Title: Executive Director    
 
           
 
  By:   /s/ George A. Mangiaracina    
 
           
 
      Name: George A. Mangiaracina    
 
      Title: Managing Director    
 
                OPTION ONE MORTGAGE CORPORATION     as the Loan Originator
 
           
 
  By:   /s/ Charles R. Fulton    
 
           
 
      Name: Charles R. Fulton    
 
      Title: Vice President    

[Signature Page to Omnibus Amendment No. 2]

 